         Case 1:16-cr-00107-PKC Document 28 Filed 05/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       May 11, 2020


By CM/ECF

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Grace,
               16 Cr. 107 (PKC)

Dear Judge Castel:

        The parties respectfully make this joint request that the violation of supervised release
conference presently scheduled for May 11, 2020 in the above captioned case be adjourned to July
15, 2020 at 11:00 a.m., which the parties understand through communications with Chambers
would be a date on which the Court is available. The Government understands from the Probation
Department that the defendant’s relevant state court proceeding has been adjourned until June
2020 and that the defendant has been compliant with the terms of his supervised release and in
touch with Probation. In light of these facts and the ongoing public health crisis, the parties believe
that an adjournment is prudent.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney


                                               By:     /s/
                                                       Max Nicholas
                                                       Assistant United States Attorney
                                                       Tel: (212) 637-1565
